TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 26, 2019



                                      NO. 03-19-00376-CV


                                 Richard A. Lapides, Appellant

                                                 v.

                                   Timothy S. Stark, Appellee




    APPEAL FROM THE JUSTICE COURT PRECINCT 3 OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the judgment signed by the justice court on May 10, 2019. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.